Title: To Thomas Jefferson from George Washington, 8 March 1793
From: Washington, George
To: Jefferson, Thomas



Sir
United States March 8th: 1793

Being desireous of having a full and accurate knowledge of such things as are required to be done by or through the President of the United States, by the laws passed during the late Session of Congress, and which are deposited among the Rolls in your Office—I have to request, that the said laws may be examined for this purpose, and that you will furnish me with extracts of such parts or clauses of them as relate to, or require the immediate or special agency of the President of the United States.

Go: Washington

